                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 1 of 17

                       1   ROSTOW & AUSTER LLP
                           REZA I. GHARAKHANI, (SBN 162690)
                       2   2049 Century Park East, Suite 2525
                           Los Angeles, California 90067
                       3   Telephone: (310) 772-0080
                           Telecopier: (310) 772-0822
                       4   Email: gharakhani@rostow.com
                       5   Attorneys for Defendants
                           DCM, INC., and ALIRAZA JIVAN and
                       6   Specially appearing on behalf of Defendants
                       7   LIBERTY NOVELTY, INC., and
                           ALFIA JIVAN
                       8
                       9                             UNITED STATES DISTRICT COURT
                     10        EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                     11
                     12                                                           CASE NO. 1:20-cv-00673-DAD-JLT
                           FULL SPECTRUM IH, LLC, a Florida
                     13    limited liability company,                             DEFENDANTS DCM, INC., AND
                                                                                  ALIRAZA JIVAN AND
                     14                           Plaintiff,                      SPECIALLY APPEARING
                                                                                  DEFENDANTS LIBERTY
                     15                   v.                                      NOVELTY, INC., AND ALFIA
                                                                                  JIVAN’S NOTICE OF MOTION
                     16    DCM, INC., a Nevada corporation;                       AND MOTION TO SET ASIDE
                           LIBERTY NOVELTY, INC., a                               ENTRY OF DEFAULT;
                     17    Maryland corporation; ALIRAZA                          MEMORANDUM OF POINTS
                           JIVAN, an individual; ALFIA JIVAN,                     AND AUTHORITIES
                     18    an individual; and DOES 1 through 10,                  (FRCP 55(c))
                           inclusive,
                     19                                                           [Filed concurrently with the
                                               Defendants.                        Declarations of Alfia Jivan, AliRaza
                     20                                                           Jivan, Minor “AJ,” Alejandra Duran,
                                                                                  Reza I. Gharakhani, Esq., and
                     21                                                           Proposed Order]
                     22                                                           Date: September 10, 2020; 9:30 a.m.
                                                                                  Judge: Hon. Jennifer L. Thurston
                     23                                                           Place: United States Courthouse,
                                                                                         510 19th Street, Ste. 200
                     24                                                                  Bakersfield, CA 93301
                     25             TO THE COURT, ALLPARTIES, AND THEIR COUNSEL OF
                     26    RECORD:
                     27             PLEASE TAKE NOTICE that on Tuesday, September 10, 2020, at 9:30
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -i-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 2 of 17

                       1   a.m., or as soon thereafter as the matter may be heard before the Honorable Judge
                       2   Jennifer L. Thurston in the United States District Court for the Eastern District of
                       3   California, Suite 200 of the United States Courthouse, located at 510 19th Street,
                       4   Bakersfield, California 93301, Defendants Alfia Jivan and Liberty Novelty, Inc.,
                       5   special and limited appearance, and Defendants AliRaza Jivan and DCM, Inc., will
                       6   and hereby move the court to set aside the Defaults entered by the Clerk on June 17,
                       7   2020 and July 21, 2020 in this matter pursuant to Rule 55(c) of the Federal Rules of
                       8   Civil Procedure.
                       9            This motion is made on the grounds that: (1) the entry of default was due to
                     10    improper service of process that was not communicated to Defendants and
                     11    Defendants’ inadvertence that caused the delay in filing an Answer to Plaintiff’s
                     12    Complaint; (2) setting the entry of default aside will not prejudice Plaintiff as the
                     13    case was only recently filed and no other parties aside from Plaintiff and
                     14    Defendants are involved; and (3) Defendants have meritorious defenses to the
                     15    claims for relief alleged in Plaintiff’s Complaint.
                     16    ///
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     - ii -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 3 of 17

                       1            This Motion is based on this Notice of Motion and Motion, the
                       2   accompanying Memorandum of Points and Authorities, the Declarations of Alfia
                       3   Jivan, AliRaza Jivan, their minor son identified by his initials “AJ,” Alejandra
                       4   Duran and Reza I. Gharakhani, Esq., and exhibits attached thereto, and upon such
                       5   other matters as may be presented to the Court at the time of the hearing.
                       6
                       7   Dated: August 13, 2020                       ROSTOW & AUSTER LLP

                       8
                       9                                                By: /s/ Reza I. Gharakhani
                                                                          REZA I. GHARAKHANI
                     10                                                   Attorneys for Defendants
                                                                          DCM, INC., and ALIRAZA JIVAN and
                     11                                                   Specially appearing on behalf of
                                                                          Defendants LIBERTY NOVELTY, INC.,
                     12                                                   and ALFIA JIVAN
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                    - iii -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 4 of 17

                                           MEMORANDUM OF POINTS AND AUTHORITIES
                       1
                                    I.    INTRODUCTION
                       2
                                    Defendants Alfia Jivan (“Alfia Jivan”) and Liberty Novelty, Inc., (“Liberty”
                       3
                           [Alfia Jivan and Liberty will hereinafter be referred to as “Special Defendants1”])
                       4
                           by this special (i.e., limited) appearance and motion under Federal Rule of Civil
                       5
                           Procedure 55(c), hereby request that the Court set aside the clerk’s entry of default
                       6
                           entered against Alfia Jivan and Liberty on June 17, 2020.
                       7
                                    Defendants AliRaza Jivan (“AliRaza Jivan”) and DCM, Inc., (“DCM” [Alfia
                       8
                           Jivan, Liberty, AliRaza Jivan and DCM will hereinafter be collectively referred to
                       9
                           as “Defendants”]) by this motion under Federal Rule of Civil Procedure 55(c)
                     10
                           hereby request that the Court set aside the clerk’s entry of default entered against
                     11
                           DCM on July 21, 2020, and the entry of default entered against AliRaza Jivan on
                     12
                           July 21, 2020.
                     13
                                    Absent setting aside the Clerk’s Defaults, Defendants are exposed to
                     14
                           potentially significant financial loss well over $475,197.80, excluding attorneys’
                     15
                           fees and costs. (ECF No. 15.)
                     16
                                    II.   PROCEDURAL BACKGROUND
                     17
                                    On May 12, 2020, Plaintiff filed this action. The Complaint asserts four
                     18
                           claims: (1) Promissory Fraud, (2) Breach of Written Contract, (3) Breach of
                     19
                           Implied Covenant of Good Faith and Fair Dealing, and (4) Violation of Business
                     20
                           and Professions Code Section 17200. (ECF No. 1.)
                     21
                     22    1
                             For the avoidance of doubt, Special Defendants’ limited (i.e., special) appearance at this time is
                     23    limited to challenging the Clerk’s entry of default. Special Defendants’ special appearance for
                           this purpose is not intended to waive any rights or protections available to Special Defendants,
                     24    including the right to raise defenses and arguments by motion or in responsive pleadings. See
                           Twin Rivers Eng’g, Inc. v. Fieldpiece Instruments, Inc., No. CV16-04502-BRO(MRWx), 2016
                     25    WL 7479373, at *4-5 (C.D. Cal. Sept. 8, 2016) (finding defendant had not waived its right later to
                           bring a Rule 12(b)(5) motion because “in its Motion to Set Aside Default Defendant CHY
                     26    explicitly stated that it intended to assert the defense of insufficient service of process”). Once the
                           Court vacates the entry of default, Special Defendants intend promptly to move for dismissal
                     27    under Federal Rules of Civil Procedure 12(b)(2), 12(b)(5), and 12(b)(6). As such, this Motion is
                           brought without prejudice to those rights.
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -1-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 5 of 17

                       1            Among other allegations, the Complaint avers that Alfia Jivan is “an
                       2   individual residing in Washington County, Maryland, and doing business in Kern
                       3   County, California,” (Complaint ¶10) and that Liberty is “a Maryland corporation
                       4   with its principal place of business in Washington County, Maryland, and doing
                       5   business in Kern County, California (Id. ¶8). In-fact, Alfia Jivan is a resident of
                       6   Maryland and has never resided, worked or conducted business in the State of
                       7   California. (Complaint ¶ 10; Alfia Decl. ¶ 3.) Liberty is a Maryland corporation and
                       8   has not conducted any business in the State of California. (Complaint ¶8; Alfia
                       9   Decl. ¶ 4.) The Special Defendants expressly reserve their rights to move for
                     10    dismissal under Federal Rules of Civil Procedure 12(b)(2), 12(b)(5), and 12(b)(6).
                     11             On June 16, 2020, Plaintiff filed a Request for Entry of Default of
                     12    Defendants Alfia Jivan, DCM and Liberty. (ECF Nos. 8, 9, 10.) On July 21, 2020,
                     13    Plaintiff filed a Request for Entry of Default of Defendant AliRaza Jivan. (ECF No.
                     14    12.)
                     15             The accompanying declaration by Plaintiff’s counsel, Benson L. Lau, Esq.,
                     16    indicates that Alfia Jivan was served by personal service on May 20, 2020 (ECF
                     17    No. 8 ¶ 2) and that she was served, contemporaneously, as agent of DCM pursuant
                     18    to California Code of Civil Procedure section 416.10(a). (ECF No. 9 ¶ 2, Ex. A.)
                     19    The Lau Declaration also states that AliRaza Jivan was served by substituted
                     20    service upon Alfia Jivan on May 20, 2020. Plaintiff, however, apparently waited
                     21    until June 16, 2020 to mail a copy of the summons and complaint in satisfaction of
                     22    California Code of Civil Procedure 415.20(a)(b) (ECF No. 12 ¶¶ 2, 3.) Liberty was
                     23    served pursuant to California Code of Civil Procedure section 416.10(a) by service
                     24    upon its registered agent in Nevada (ECF No. 10 ¶ 2, Ex. A.)
                     25             On June 17, 2020, the Clerk entered the defaults of Defendants Alfia Jivan,
                     26    DCM and Liberty Novelty (ECF No. 11). Thereafter, on July 21, 2020, the Clerk
                     27    entered the default of Defendant AliRaza Jivan (ECF No. 13).
                     28             On July 22, 2020, the Court ordered that Plaintiff shall “file a motion(s) for
R O S T O W & AU S T E R
                           LA:2204.1207                                     -2-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 6 of 17

                       1   default judgment” by August 31, 2020. (ECF No. 14.)
                       2            On August 3, 2020, Plaintiff filed its Motion for Entry of Clerk’s Default
                       3   Judgment against DCM. (ECF No. 15.)
                       4            III.   STATEMENT OF FACTS
                       5                   A.     Background
                       6            Liberty is a manufacture and distributor of supplements and tobacco
                       7   accessories. DCM is in the business of purchasing Hemp for resale. Alfia Jivan is
                       8   the President of both Liberty and DCM and handles the financial operations of
                       9   Liberty in Maryland. AliRaza Jivan is Alfia Jivan’s husband, the Chief Executive
                     10    Officer of Liberty and DCM and is responsible for the day-to-day operations of
                     11    both Liberty and DCM. (Alfia Jivan Decl. ¶ ¶ 5, 6, 7.) (AliRaza Jivan Decl. ¶¶ 3, 4,
                     12    5.)
                     13             Pre-Covid-19, Liberty employed approximately 41 employees and DCM
                     14    employed approximately 26 employees. When Maryland and Nevada’s shutdown
                     15    orders went into effect, Liberty and DCM were forced to reduce their workforce
                     16    and requested that certain of their non-essential employees work from home. As
                     17    such, the employees who regularly received, sorted and scanned Liberty and
                     18    DCM’s notices and mail were no longer working at Liberty and DCM’s offices and
                     19    thus unable to perform their tasks. Accordingly, all of the notices and mail that
                     20    were received by Alfia Jivan and Liberty where placed in AliRaza Jivan’s home
                     21    office for his review and response upon his return from Nevada. Notices and mail
                     22    to DCM were left unopened until one of its employees had the time to open, sort,
                     23    scan and forward the mail to AliRaza Jivan for his review and response. This was
                     24    Defendants’ custom and practice after the Covid-19 shut down orders went into
                     25    affect as Liberty and DCM simply did not have the staff to open, scan and forward
                     26    all incoming mail to AliRaza Jivan on a regular schedule. Liberty and DCM were
                     27    simply trying to make sure they survived and were able to meet their payroll
                     28    obligations. (Alfia Jivan Decl. ¶ 8.) (AliRaza Jivan Decl. ¶ 6.)
R O S T O W & AU S T E R
                           LA:2204.1207                                     -3-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 7 of 17

                       1                  B.      Plaintiff’s Defective Service of Process
                       2          Despite the representations in the Lau Declaration, Alfia Jivan was not
                       3   served individually or on behalf of Liberty or AliRaza Jivan. Plaintiff’s process
                       4   server served Alfia Jivan and AliRaza Jivan’s son who is a 15-year-old minor.
                       5   (Alfia Jivan Decl. ¶¶ 9, 10, 11.) (AJ Decl. ¶¶ 2, 3, 4.)2 (Alejandra Duran Decl. ¶¶ 3,
                       6   4,5, 6.) AJ, not knowing the importance of the documents, placed the documents
                       7   alongside the other documents in his father’s home office for his father’s review
                       8   upon AliRaza Jivan’s return to Maryland from Las Vegas, Nevada. (Alfia Jivan
                       9   Decl. ¶ 12.) (AJ Decl. ¶¶ 2, 3, 4.)
                     10           When Alfia Jivan returned home from work later that evening, AJ informed
                     11    his mother that a man had come to the front door and hand delivered documents to
                     12    him. AJ showed his mom where he had placed the documents in his father’s home
                     13    office. (Alfia Jivan Decl. ¶ 12.) Not knowing the importance of the documents,
                     14    Alfia Jivan did not review the documents, take any action on them or forward them
                     15    to AliRaza Jivan for review and/or a response. (Alfia Jivan Decl. ¶ 13.) (AliRaza
                     16    Jivan Decl. ¶¶ 7, 14.) Alfia Jivan not having been a party in any lawsuit before did
                     17    not know the importance of the summons and complaint nor was she aware that she
                     18    and Defendants had to respond to the Complaint within a certain amount of time.
                     19    Alfia Jivan simply believed that these documents were additional demand letters
                     20    from Plaintiff. (Alfia Jivan Decl. ¶ ¶ 12, 13.)
                     21           Adding to Defendants’ confusion was that prior to the instigation of this
                     22    lawsuit, Plaintiff had mailed at least four copies of its demand letter, that included a
                     23    copy of Plaintiff’s proposed complaint, to Defendants at both Alfia Jivan and
                     24    AliRaza Jivan’s residence in Maryland, Liberty and DCM’s registered agent. Upon
                     25    receiving Plaintiff’s demand letters, Alfia Jivan, as was her custom and practice,
                     26
                     27    2In compliance with Fed. R. Civ. P. 5.2 and Local Rule 140, Alfia Jivan and AliRaza Jivan’s
                           minor son will only be identified only by his initials “AJ” in order to protect his identity. If
                     28    necessary, AJ can testify at the hearing on Defendants’ Motion.
R O S T O W & AU S T E R
                           LA:2204.1207                                   -4-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 8 of 17

                       1   placed the document in AliRaza Jivan’s home office awaiting his review upon his
                       2   return home from Nevada. (Alfia Jivan Decl. ¶ 13.)
                       3            AJ had taken the documents he was handed on May 20, 2020 and placed
                       4   them in the same stack of documents in AliRaza Jivan’s home office as those
                       5   containing the demand letters that Alfia Jivan had received. (AJ Decl. ¶¶ 2, 3.)
                       6            Unfortunately, although a copy of Plaintiff’s pre-litigation demand letter was
                       7   unknowingly received by DCM’s registered agent, the electronic mail (“email”)
                       8   from DCM’s registered agent giving notice to AliRaza Jivan was apparently
                       9   inadvertently directed to AliRaza Jivan’s “spam” mailbox by his email program’s
                     10    “spam-filtering” software as AliRaza Jivan never received this notice. The same is
                     11    true of the notice of service of process of the Complaint from DCM’s registered
                     12    agent. The registered agent’s email notice was also apparently misdirected to
                     13    AliRaza Jivan’s “spam” mailbox by his “spam-filtering” software. As DCM’s
                     14    registered agent was hired within the 2019 year, apparently AliRaza Jivan’s “spam-
                     15    filtering” software misdirected emails from DCM’s registered agent to AliRaza
                     16    Jivan’s “spam” mailbox. (AliRaza Jivan Decl. ¶¶ 8, 9.)
                     17             Further, given the reduction of employees working for DCM and Liberty
                     18    post-Covid-19, the employees that would have potentially rechecked AliRaza
                     19    Jivan’s spam folder were not working and thus not able to detect the notices from
                     20    DCM’s registered agent. (AliRaza Jivan Decl. ¶ 8.)
                     21             It should be noted that although Plaintiff was in communication with AliRaza
                     22    Jivan, Plaintiff never informed Defendants, and specifically AliRaza Jivan, that
                     23    Plaintiff has filed this lawsuit.
                     24                   C.      Plaintiff’s Counsel Registered Defendant AliRaza Jivan with
                     25                           This Court’s CM/ECF
                     26             As it turns out, Plaintiff’s counsel, Benson K. Lau, Esq., registered AliRaza
                     27    Jivan’s email with this Court’s CM/ECF service without AliRaza Jivan’s
                     28    knowledge. (Gharakhani Decl. ¶ 11.) (AliRaza Jivan Decl. ¶ 10.) Plaintiff’s
R O S T O W & AU S T E R
                           LA:2204.1207                                     -5-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 9 of 17

                       1   counsel, however, had not notified AliRaza Jivan that he should expect to receive
                       2   legal notices from the court’s ECM service or that Plaintiff had instigated this
                       3   lawsuit. (Id. ¶ 10.)
                       4            Given the lack of notice, the first time Defendants became aware of the
                       5   pendency of this lawsuit was when AliRaza Jivan was filtering through his spam
                       6   mailbox on Sunday, July 26, 2020, and saw this Court’s CM/ECF message
                       7   informing him of the Clerk’s July 21, 2020 Entry of Default (ECF No. 13). (Alfia
                       8   Jivan Decl. ¶ 14.) (AliRaza Jivan Decl. ¶¶ 11, 13.) As Defendants were not
                       9   represented by counsel at the time of service, that very same day, AliRaza Jivan
                     10    started the process for searching for legal counsel to represent him, his wife and
                     11    their two companies. By July 29, 2020, three days later, AliRaza Jivan had retained
                     12    counsel for all Defendants. (AliRaza Jivan Decl. ¶¶ 12, 13.)
                     13                   D.      Defendants Acted Diligently Upon Learning of This
                     14                           Litigation
                     15             As explained above, Plaintiff’s methods to “serve” Defendants with the filing
                     16    of this litigation included (1) service on Alfia Jivan and AliRaza Jivan’s 15-year-
                     17    old son, and (2) serving the Liberty’s agent for service of process. (Alfia Jivan
                     18    Decl. ¶ 12.) (AJ Decl. ¶ 2.) Unfortunately, as described above, Defendants did not
                     19    receive notice of this litigation through either of these methods. (Alfia Jivan Decl.
                     20    ¶¶ 11, 13, 14.) (AliRaza Jivan Decl. ¶¶ 7, 14.)
                     21             On July 29, 2020, at 9:19 a.m., three days after discovering that his default
                     22    had been entered, Defendants’ counsel wrote a letter to Plaintiff’s counsel and
                     23    requested that Plaintiff stipulate to set aside Defendants’ defaults. Plaintiff’s
                     24    counsel did not respond. (Gharakhani Decl. ¶¶ 2, 7.)
                     25             Not having received a response to Defendants’ July 29, 2020 letter,
                     26    Defendants’ counsel called Plaintiff’s counsel on Monday, August 3, 2020, hoping
                     27    to speak with him. Unable to reach Plaintiff’s counsel directly, Defendants’ counsel
                     28    left Plaintiff’s counsel a voice-mail message at approximately 4:50 p.m.
R O S T O W & AU S T E R
                           LA:2204.1207                                     -6-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 10 of 17

                       1   Approximately 20 minutes later, Plaintiff’s counsel wrote to Defendants’ counsel
                       2   informing him that Plaintiff would not stipulate to set aside Defendants’ defaults
                       3   and enclosed a copy of Plaintiff’s Motion for Entry of Clerk’s Default Judgment
                       4   against DCM that Plaintiff had filed that very day. (Gharakhani Decl. ¶¶ 8, 9.)
                       5            Plaintiff waited until after it had prepared and filed its Motion for Entry of
                       6   Clerk’s Default Judgment to notify Defendants that Plaintiff would not stipulate to
                       7   set aside Defendants’ defaults. (Gharakhani Decl. ¶ 9.)
                       8                  E.      Defendants Tried Repeatedly to Resolve This Matter
                       9                          Without This Court’s Intervention
                     10             As stated above, on July 29, 2020, counsel for Defendants wrote his first
                     11    letter to Plaintiff’s counsel asking if Plaintiff would stipulate to set aside the entry
                     12    default against Defendants. (Gharakhani Dec. ¶ 7, Ex. 1.) Thereafter, on August 4,
                     13    2020, Defendants’ counsel again wrote to Plaintiff’s counsel seeking to meet and
                     14    confer on the issues. (Gharakhani Dec. ¶ 10, Ex. 2.) In a subsequent telephone
                     15    discussion that same day, Plaintiff’s counsel refused to stipulate to set aside
                     16    Defendants’ defaults. (Gharakhani Dec.¶ 10.)
                     17             Not giving up, Defendants continued their meet and confer efforts and the
                     18    parties exchanged lengthy emails on the subject as recently as August 11, 2020.
                     19    Unfortunately, Defendants’ efforts to resolve this issue informally proved to be of
                     20    no avail and thus Defendants had no other option but to file this instant Motion on
                     21    August 12, 2020. (Gharakhani Dec.¶ 12, Ex. 3.)
                     22             IV.   LEGAL STANDARD
                     23             Rule 55(c) of the Federal Rules of Civil Procedure authorizes courts to “set
                     24    aside an entry of default for good cause[.]” Fed R. Civ. P. 55(c). To determine good
                     25    cause, a court considers “‘three factors: (1) whether [the party seeking to set aside
                     26    the default] engaged in culpable conduct that led to the default; (2) whether [it] had
                     27    [no] meritorious defense; or (3) whether reopening the default judgment would
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -7-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 11 of 17

                       1   prejudice’ the other party.”3 United States v. Signed Pers. Check No. 730 of Yubran
                       2   S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (citation omitted). “[H]owever,
                       3   ‘judgment by default is a drastic step appropriate only in extreme circumstances; a
                       4   case should, whenever possible, be decided on the merits.”’ Id. The Ninth Circuit’s
                       5   “rules for determining when a default should be set aside are solicitous towards
                       6   movants, especially those whose actions leading to the default were taken without
                       7   the benefit of legal representation.” Id. at 1089. Absent “extreme circumstances,”
                       8   judgment by default is inappropriate. Id. at 1091-92.
                       9            V.    ARGUMENT
                     10             Each of the relevant factors weighs in favor of this Court setting aside the
                     11    entry of defaults: The defaults were not willful. Defendants have meritorious
                     12    defenses. Finally, setting aside the entry of default will not cause Plaintiff any
                     13    prejudice.
                     14                   A.      Defendants’ Default Was Not Willful or Culpable
                     15             “[A] defendant’s conduct is culpable if he has received actual or constructive
                     16    notice of the filing of the action and intentionally failed to answer.” Mesle, 615
                     17    F.3d at 1092. Here, Plaintiff’s service upon the Jivan’s minor son coupled with
                     18    Alfia Jivan’s confusion in believing the documents were simply additional demand
                     19    letters and her inexperience with legal proceedings, lead to Defendants’ failure to
                     20    timely appear in this action. (Alfia Jivan Decl. ¶¶ 9, 10, 12,13, 14.) Additionally, as
                     21    detailed above, service on DCM’s registered agent also failed to provide
                     22    Defendants with notice. (AliRaza Jivan Decl. ¶ 8, 14.)
                     23             Understandably, Defendants did not learn of this lawsuit from either of these
                     24    methods. Indeed, AliRaza Jivan did not learn of the lawsuit until July 26, 2020,
                     25    after the June 17, 2020 and July 21, 2020 entry of defaults. Thus, Defendants’
                     26    3
                            “[T]he same test applies for motions seeking relief from default judgment under both Rule 55(c)
                           and Rule 60(b), [but] the test is more liberally applied in the Rule 55(c) context” because “there is
                     27    no interest in the finality of the judgment” when merely lifting the entry of default, as here.
                           Mesle, 615 F.3d at 1091 n.1.
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                     -8-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 12 of 17

                       1   failure to respond to the complaint prior to the entry of default “was for an
                       2   understandable reason and does not appear to have been for an improper purpose or
                       3   to gain an advantage in the litigation[.]” Twin Rivers Eng’g, Inc. v. Fieldpiece
                       4   Instruments, Inc., No. CV-16-04502 BRO(MRWx), 2016 WL 7479368, at *3 (C.D.
                       5   Cal. Aug. 10, 2016).
                       6            Defendants’ conduct in failing to answer the Complaint was not culpable
                       7   within the meaning of Rule 55(c). “Culpable” conduct for purposes of Rule 55(c) is
                       8   conduct motivated by bad faith for the purpose of gaining some advantage in the
                       9   litigation, such as by avoiding liability by staying out of court or by actively
                     10    avoiding service to thwart the lawsuit. Mesle, 615 F.3d at 1093-94. Here,
                     11    Defendants had nothing to gain by failing to respond to Plaintiff’s Complaint
                     12    except what they received: an entry of default and, potentially, default judgment
                     13    against DCM. Defendants had every reason to respond to the Complaint in order to
                     14    avoid having their defaults taken and, thereafter, hoping that their defaults would be
                     15    set aside. There could have been no “intention to take advantage of the opposing
                     16    party, interfere with judicial decision making, or otherwise manipulate the legal
                     17    process.” Id. at 1092.
                     18             Further, Defendants’ conduct was not “devious, deliberate, willful, [or in]
                     19    bad faith” (Id.); the worst that can be said of Defendants’ conduct is that it was
                     20    careless and negligent. This is not a case involving intentional, strategic obstruction
                     21    of the legal process; this is a case of a improper service, misunderstanding of the
                     22    significance of documents (Alfia Jivan Decl., ¶¶ 9, 10, 12,13, 14) and missed
                     23    emails (AliRaza Jivan Decl., ¶¶ 7, 8, 14). Such ordinary carelessness, while not
                     24    praiseworthy, is not “culpable” within the meaning of Rule 55(c). Mesle, 615 F.3d
                     25    at 1092-93. (“[I]t is clear that simple carelessness is not sufficient to treat a
                     26    negligent failure to reply as inexcusable, at least without a demonstration that other
                     27    equitable factors, such as prejudice, weigh heavily in favor of denial of the motion
                     28    to set aside a default.”); see also Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1225
R O S T O W & AU S T E R
                           LA:2204.1207                                     -9-
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 13 of 17

                       1   (9th Cir. 2000) (default should be set aside where “[defendant’s] errors resulted
                       2   from negligence and carelessness, not from deviousness or willfulness”). Therefore,
                       3   this factor weighs in favor of setting aside the entry of default.
                       4            Defaults are generally disfavored and the Ninth Circuit has narrowly defined
                       5   conduct that will qualify as culpable. In TCI Group Life Ins. Plan v. Knoebber, 244
                       6   F.3d 691, 696 (9th Cir. 2001), the Ninth Circuit relied heavily on the Supreme
                       7   Court’s broad definition of excusable neglect in Pioneer Inv. Servs. Co. v.
                       8   Brunswick Assocs. Ltd. Partnership, 507 U.S. 380 (1993) to find that conduct is not
                       9   culpable even where a defendant had received a pleading, read and understood it,
                     10    and took no steps to meet the deadline for filing a responsive pleading, Id. at 697.
                     11    The court explained that to amount to being culpable, a defendant’s conduct must
                     12    be “ ‘willful, deliberate, or eviden[t] of bad faith.’ ” Id. (quoting American Alliance
                     13    Inc. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996)).
                     14             “Neglectful failure to answer as to which the defendant offers a credible,
                     15    good faith explanation negating any intention to take advantage of the opposing
                     16    party, interfere with judicial decision making, or otherwise manipulate the legal
                     17    process is not intentional under our default cases, and is therefore not culpable or
                     18    inexcusable.” TCI Group, supra, 244 F.3d at 698. Defendants’ conduct was not
                     19    culpable under this standard because they did not intend to delay or interfere with
                     20    this action in bad-faith, nor did they attempt a tactical advantage over Plaintiff.
                     21             Whether Alfia Jivan, AliRaza Jivan and Liberty are ultimately correct or
                     22    incorrect with respect to the adequacy of Plaintiff’s attempted service upon them is
                     23    not the relevant question on this Motion. That issue can properly be determined
                     24    after default is lifted, when Defendants move to dismiss for failure to effect service
                     25    (and for lack of personal jurisdiction). Instead, the only question is whether
                     26    Defendants received actual notice of the litigation through the attempted service; it
                     27    is undisputed that they did not, and therefore they could not possibly have
                     28    responded prior to the entry of default. “[A] party’s failure to file on time for
R O S T O W & AU S T E R
                           LA:2204.1207                                    - 10 -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 14 of 17

                       1   reasons beyond his or her control is not considered to constitute ‘neglect.”’
                       2   McCarran v. Fed. Ins. Co., No. SACV 07-685-AG(RNBx), 2007 WL 9662398, at
                       3   *2 (C.D. Cal. Aug. 8, 2007) (citation omitted) (granting motion to vacate entry of
                       4   default where defendant stated he did not receive actual notice of the action until
                       5   after default was entered).
                       6            Schwab v. Bullock’s Inc., 508 F.2d 353 (9th Cir. 1974) is directly on point.
                       7   There, the Ninth Circuit reversed a denial of a defendant’s motion under the more
                       8   stringent Rule 60(b) standard to vacate a default judgment. In that case, the plaintiff
                       9   “made one effort to serve the [] complaint personally on” the defendant. Id. at 354.
                     10    When that effort failed, further efforts to locate or serve the defendant personally
                     11    were abandoned and plaintiff instead purported to effect service through service on
                     12    the Secretary of State. Id. Notice was mailed to the defendant’s address on record
                     13    with the Secretary of State but was returned undelivered, as the company had
                     14    moved and not updated the Secretary’s records. Id. In moving to vacate the entry of
                     15    a default judgment, the defendant filed affidavits denying knowledge of the
                     16    pendency of the action. Id. The Ninth Circuit found that, even though the defendant
                     17    was “responsible for the fact that it did not have actual notice of the litigation
                     18    pending against it, because [it] failed to notify the Secretary of State about its
                     19    change of address[,]”, “this negligence cannot be deemed ‘inexcusable’ within the
                     20    meaning of Rule 60(b).” Id. at 356. The Court held that “substantial justice would
                     21    not be done” by entering a default judgment for an act that occurred “sixteen years
                     22    earlier, unconnected in any way with an attempt to evade judicial process.” Id.
                     23             As in Schwab, because Defendants did not have actual notice of the litigation
                     24    prior to the entry of default, the Court should find that they are not culpable.
                     25                   B.      Defendants Have Meritorious Defenses
                     26             Defendants burden here is “minimal.” Mesle, 615 F.3d at 1094. They must
                     27    only “allege[] sufficient facts to support the possibility of at least one meritorious
                     28    defense.” Twin Rivers Eng’g, 2016 WL 7479368, at *4. “All that is necessary to
R O S T O W & AU S T E R
                           LA:2204.1207                                    - 11 -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 15 of 17

                       1   satisfy the ‘meritorious defense’ requirement is to allege sufficient facts that, if true,
                       2   would constitute a defense.” Mesle, 615 F.3d at 1094. “[T]he question whether the
                       3   factual allegation is true” is not to be determined by this Court in deciding whether
                       4   to set aside the default judgment. Id. (quoting in part TCI Group, supra, 244 F.3d at
                       5   701). A defense is considered meritorious if “there is some possibility that the
                       6   outcome of the suit after a full trial will be contrary to the result achieved by the
                       7   default.” Hawaii Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513 (9th Cir.
                       8   2001).
                       9            Although Defendants have numerous meritorious defenses4, the first and
                     10    foremost defense that they will assert upon vacating of the default is lack of
                     11    personal jurisdiction over the Special Defendants and failure to state a cause of
                     12    action predicated upon lack of nexus between Defendants AliRaza Jivan, Alfia
                     13    Jivan and Liberty and the contract.5 (Alfia Jivan Decl. ¶¶ 3, 4, 9, 16.) (AliRaza
                     14    Jivan Decl. ¶ 3.) (Gharakhani Dec.¶ ¶ 14-23.)
                     15             A cursory review of the contract reveals that the contract is only between
                     16    Plaintiff and DCM. (ECF No. 1, Ex1.) Alfia Jivan’s only connection to the contract
                     17    is that she signed the contract on behalf of DCM in her capacity as its President.
                     18    The connection between Plaintiff and AliRaza Jivan and Liberty is even more
                     19    tenuous as they are nowhere named in the contract. Despite the apparent lack of
                     20    connection with the contract, Plaintiff has named each Defendant as a party to each
                     21    of its four claims. Accordingly, Defendants will file the appropriate motion to
                     22    dismiss Plaintiff’s claims. (Alfia Jivan Decl. ¶¶ 3, 4, 9, 16.) (AliRaza Jivan Decl.
                     23    ¶ 16.) (Gharakhani Dec.¶ ¶ 15-23.)
                     24    4
                             Defendants set forth this argument as narrowly as possible solely to meet their burden under
                     25    Rule 55(c); Defendants do not here challenge service of process and expressly reserves the right
                           to assert that and other defenses at the appropriate time.
                     26    5
                             As stated above, Special Defendants reserve the right to move for dismissal on numerous
                     27    grounds, including under Federal Rules of Civil Procedure 12(b)(2), 12(b)(5), and 12(b)(6), as
                           appropriate.
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                    - 12 -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 16 of 17

                       1            Additionally, the Economic Loss Rule precludes Plaintiff’s Promissory Fraud
                       2   claim. Specifically, Plaintiff is attempting to covert a garden variety breach of
                       3   written contract case into a tort action by asserting a claim for promissory fraud
                       4   predicated upon the same set of facts as Plaintiff’s contractual claims. As such, the
                       5   Economic Loss Rule precludes Plaintiff from raising these breach of contract
                       6   allegations as tort claims. (Gharakhani Dec.¶ ¶ 16-23.)
                       7            Finally, DCM also has meritorious defenses against Plaintiff’s claims on the
                       8   grounds that DCM performed all of its obligations under the terms of the contract
                       9   with Plaintiff, except those that were excused. Furthermore, the contract’s terms,
                     10    including but not limited to the force majeure clause, as well as, DCM’s rights of
                     11    rejection of the goods bars Plaintiff’s claims in their entirety. Finally, Plaintiff
                     12    breached the terms of the contract by not performing pursuant to its terms and,
                     13    specifically, failing to produce the product as required by the contract. (Alfia Jivan
                     14    Decl. ¶ 16.) (AliRaza Jivan Decl. ¶ 16.) (Gharakhani Dec.¶ ¶ 14-16.)
                     15                   C.      Setting Aside the Defaults Will Not Prejudice Plaintiff
                     16             Plaintiff will not suffer any prejudice if the Court sets aside the entry of
                     17    default. “[B]eing forced to litigate on the merits cannot be considered prejudicial
                     18    ....” Twin Rivers Eng’g, 2016 WL 7479368, at *4 (citation omitted). Further,
                     19    prejudice requires “greater harm than simply delaying resolution of the case.
                     20    Rather, the standard is whether plaintiff’s ability to pursue his claim will be
                     21    hindered.” Id. Thus, the issue is “whether the delay caused by the default may
                     22    ‘result in tangible harm such as loss of evidence, increased difficulties of discovery,
                     23    or greater opportunity for fraud or collusion.”’ Alpert v. Screen Actors Guild, Inc.,
                     24    No. CV 04-10059 SVW (CWx), 2005 WL 8154961, at *3 (C.D. Cal. Feb. 9, 2005)
                     25    (citing Thompson v. Am. Home Assurance Co., 95 F.3d 429, 433-34 (6th Cir.
                     26    1996)).
                     27             “There is no prejudice to the plaintiff where the setting aside of the default
                     28    has done no harm to plaintiff except to require it to prove its case.” Lacy v. Sitel
R O S T O W & AU S T E R
                           LA:2204.1207                                    - 13 -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
                           Case 1:20-cv-00673-DAD-JLT Document 16 Filed 08/13/20 Page 17 of 17

                       1   Corp., 227 F3d 290, 293 (5th Cir. 2000) (internal quotes omitted).
                       2            Plaintiff obtained its defaults against Alfia Jivan, Liberty and DCM on June
                       3   17, 2020 and the default against AliRaza Jivan approximately three weeks ago on
                       4   July 21, 2020. Accordingly, there is no credible argument that setting aside the
                       5   default creates any added risk of increased discovery difficulties or lost evidence.
                       6   As in Alpert, the only effect on Plaintiff here, if the Court sets aside the defaults, is
                       7   to require Plaintiff to litigate its case and prove it is entitled to the $475,197.80,
                       8   excluding attorneys fees and costs, that Plaintiff seeks in its Motion for Entry of
                       9   Clerk’s Default Judgment against DCM. (ECF No. 15.)
                     10             This is entirely consistent with the Court’s “policy of favoring judgments on
                     11    the merits[.]” Mesle, 615 F.3d at 1091 (citation omitted).
                     12             VI.   CONCLUSION
                     13             For all of the above reasons, Defendants respectfully requests that this Court
                     14    grant their Motion to Set Aside the Clerk’s Entry of Default.
                     15
                     16    Dated: August 13, 2020                       ROSTOW & AUSTER LLP

                     17
                     18                                                 By: /s/ Reza I. Gharakhani
                                                                          REZA I. GHARAKHANI
                     19                                                   Attorneys for Defendants
                                                                          DCM, INC., and ALIRAZA JIVAN and
                     20                                                   Specially appearing on behalf of
                                                                          Defendants LIBERTY NOVELTY, INC.,
                     21                                                   and ALFIA JIVAN

                     22
                     23
                     24
                     25
                     26
                     27
                     28
R O S T O W & AU S T E R
                           LA:2204.1207                                    - 14 -
           LLP             /CASE NO. 1:20-CV-00673-DAD-JLT
  A TT ORNEYS AT LAW          DEFENDANTS DCM, INC., AND ALIRAZA JIVAN AND SPECIALLY APPEARING DEFENDANTS LIBERTY NOVELTY, INC.,
     LOS A NGELE S                         AND ALFIA JIVAN’S NOTICE OF MOTION AND  MOTION TO SET ASIDE ENTRY OF DEFAULT
                                                                               JIVAN
